        Case 2:18-cr-00070-JAD-VCF Document 75 Filed 11/04/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                 Case No. 2:18-cr-00070-JAD-VCF
 4
                  Plaintiff,                   ORDER
 5
           v.                                        ECF No. 74
 6
     MARIO ARIAS-DIEGUEZ,
 7
                  Defendant.
 8
 9
10         Based on the parties' stipulation and good cause appearing, IT IS

11   ORDERED that the sentencing hearing currently scheduled for November

12   9, 2020 at 11:00 a.m., be vacated and continued to December 28, 2020, at

13   11:00 a.m.

14         DATED this 4th day of November, 2020.
15
                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                           3
